Shaw C. J.
delivered the opinion of the Court. The only question is upon the construction of the defendant’s guaranty, which being given upon a pecuniary consideration, was a valid one. The obligation of a guarantor or surety, is not to be *322extended beyond the plain scope of his undertaking. The defendant’s undertaking is, in each case, to warrant the note good and collectable, two years. Two of the notes' were then due and payable ; the other was not due. The true construction of this contract, in the opinion of the Court, is, that the notes shall remain good and capable of being collected, for the erm of two years. If, therefore, upon taking proper measures to collect them, at any time after they were due, within two years, they could not be collected, it was a breach of the defendant’s promise, for which an action lies. The expression of the term of two years, we think, was to limit the extent of the guaranty, which would otherwise have been indefinite, and this construction is favorable to the guarantor.

Defendant defaulted.